Citation Nr: 0913884	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  03-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg prior to March 18, 
2002, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg prior to March 18, 
2002, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) prior to December 
5, 2005, and in excess of 70 percent thereafter.  

4.  Entitlement to service connection for schizophrenia.

5.  Entitlement to service connection for a dental condition.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition.




REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002, November 2004, October 
2005, and March 2006 rating decisions of the RO in Jackson, 
Mississippi.  

The issues pertaining to increased ratings for peripheral 
neuropathy were previously before the Board and remanded to 
the RO in March 2005 for additional development.  In June 
2007, the issues of service connection for a dental condition 
and the petition to reopen a claim for service connection for 
a skin disability were remanded for further development.  
They return now for appellate consideration.

The issues of entitlement to an increased rating for PTSD, 
and a total disability rating based on individual 
unemployability (TDIU) were remanded for issuance of a 
Statement of the Case in the June 2007 remand.  While the 
case awaited a Board decision and not included in the record 
on appeal, the RO had already issued a February 2007 
Statement of the Case on these issues.  The appellant 
perfected the appeals with a March 2007 Form 9.  The TDIU 
claim was granted in a September 2008 rating decision.  The 
benefit sought was granted; this claim is no longer in 
appellate status.  The appellant's PTSD rating was raised 
from 30 percent to 70 percent, effective December 5, 2005, in 
the September 2008 rating decision.  This represents only a 
partial grant of the benefit sought.  The Board will consider 
the PTSD claim.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The appellant's peripheral neuropathy of the right leg 
was manifested by mild impairment with complaints of right 
foot drop prior to March 18, 2002, and manifested by moderate 
impairment characterized by lost temperature sense, 
diminished vibration sense, diminished reflexes, and normal 
motor strength without organic changes on and after March 18, 
2002.

2.  The appellant's peripheral neuropathy of the left leg was 
manifested by mild impairment with complaints of right foot 
drop prior to March 18, 2002, and manifested by moderate 
impairment characterized by lost temperature sense, 
diminished vibration sense, diminished reflexes, and normal 
motor strength without organic changes on and after March 18, 
2002.

3.  The appellant's PTSD is productive of complete 
occupational impairment both prior to and on and after 
December 5, 2005.

4.  The appellant does not have a current diagnosis of 
schizophrenia.

5.  The appellant does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, or as a result of a service 
connected disability.

6.  The appellant is in receipt of a 100 percent rating for 
PTSD.

7.  An unappealed RO rating decision dated in January 2002, 
of which the appellant was notified in January 2002, denied 
the appellant's claim to reopen the issue of entitlement to 
service connection for a skin disability.

8.  Evidence received since the January 2002 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a skin disability was incurred or aggravated in 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right leg prior to 
March 18, 2002, and in excess of 20 percent thereafter, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left leg prior to 
March 18, 2002, and in excess of 20 percent thereafter, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2008).

3.  The criteria for an initial evaluation of 100 percent for 
PTSD are met, prior to and on and after December 5, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

4.  Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  Entitlement to VA outpatient dental treatment is 
warranted.  38 U.S.C.A. § 1110, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2008).

6.  Entitlement to compensation benefits for a dental 
condition is not warranted.  38 U.S.C.A. § 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).

7.  The January 2002 rating decision, denying the claim of 
service connection for a skin disability, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

8.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a skin 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings, service connection, and the petition to reopen the 
skin condition claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant peripheral neuropathy and PTSD claims arise from 
granted claims of service connection.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Letters dated in April 2002 on the peripheral neuropathy and 
January 2006 for the PTSD fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  These letters did not address degree of 
disability.  This error was remedied in a May 2008 letter.  
While these letters were not fully VCAA compliant prior to 
the initial adjudication of the appellant's claims, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice in May 2008, he was provided an opportunity 
to respond with additional argument and evidence and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the appellant 
in June and September 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Prior to initial adjudication of the appellant's 
schizophrenia and dental claims, a letter dated in January 
2006 fully satisfied the duty to notify provisions, excepting 
notice of the degree of disability and effective date.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Such notice was provided for the schizophrenia claim in 
a November 2006 letter and in a July 2007 letter for the 
dental claim.  Although these letters were not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in November 2006 and July 2007, he was 
provided ample opportunity to respond with additional 
argument and evidence and the claim was readjudicated and 
additional SSOCs were provided to the appellant in July 2007, 
February, June and September 2008.  See Prickett, supra.  

For petitions to reopen, the VCAA notice must satisfy the 
above requirements under Quartuccio, supra.  In addition, the 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires 
that, prior to the adjudication of petitions to reopen 
service connection claims, the appellant be given notice of 
the elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  

Letters dated in January 2006 and July 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The July 2007 
letter provided the reasons for the prior final denial.  
These letters were not sent prior to initial adjudication of 
the appellant's claim; this was not prejudicial to him, since 
he was subsequently provided adequate notice in July 2007, he 
was provided an opportunity to respond with additional 
argument and evidence and the claim was readjudicated and 
additional SSOCs were provided to the appellant in July 2007, 
February, June and September 2008.  See Prickett, supra.  The 
criteria of Kent are satisfied.  See Kent, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
2008.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision for the increased 
ratings claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

On the schizophrenia claim, the appellant's VA treatment 
records and private medical records reflect treatment of PTSD 
and substantial psychiatric assessments.  There is no 
indication that the appellant has a disability of 
schizophrenia.  The March 2008 VA examination report 
indicates specifically that he does not meet the diagnostic 
criteria for the condition.  As these examinations are 
current, thorough and focus on his psychiatric health, the 
Board finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorder.  An 
examination is not required.  See McLendon, supra.  

On the dental claim, the appellant meets the criteria for 
outpatient dental care through VA on the basis of a 100 
percent rating for PTSD.  Examination for entitlement is not 
required.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to ratings in 
excess of 10 percent prior to March 18, 2002, and in excess 
of 20 percent on and after March 18, 2002, for his bilateral 
lower extremity peripheral neuropathy, and in excess of 30 
percent prior to December 5, 2005, and in excess of 70 
percent on and after December 5, 2005 for PTSD.  For the 
reasons that follow, the Board concludes that an increased 
rating is warranted for his PTSD, but not his peripheral 
neuropathy.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Peripheral Neuropathy

The appellant is service connected for peripheral neuropathy 
of the right and left lower extremities, rated as 10 percent 
disabling prior to March 18, 2002, and 20 percent disabling 
thereafter under Diagnostic Code (DC) 8699-8620.  See 
38 C.F.R. § 4.124a (2008).  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

Prior to March 18, 2002

The record prior to March 18, 2002, is quite sparse.  Service 
connection was granted effective July 9, 2001.  The Board has 
reviewed the pre-service connection records to ensure that a 
higher level of disability was not warranted as of the date 
of service connection.  

A November 1999 foot examination did not note any significant 
neuropathy.  Reflexes were noted to be brisk.  A February 
2000 VA examination for other disorders noted that the 
appellant complained of right foot drop and difficulty 
driving as a result.  The appellant did not use assistive 
devices to walk at the time.  A full neurology work up was 
not performed.  On referral from the VA examination, a nerve 
conduction study was performed in March 2000.  The examiner 
concluded that the appellant had mild peripheral neuropathy.  

The next higher rating for this period requires moderate 
impairment.  See 38 C.F.R. § 4.124a, DC 8520.  During the 
period prior to March 18, 2002, the appellant's peripheral 
neuropathy is not characterized by sensory, strength or 
reflex problems.  There are no organic changes.  The 
assessment at the nerve conduction study is that his 
neuropathy was mild.  The Board finds that the appellant had 
mild impairment prior to March 18, 2002.  The criteria for an 
initial rating in excess of 10 percent are not met.  

On and After March 18, 2002

The appellant was seen at February 2003 VA examinations for 
peripheral neuropathy.  The appellant complained primarily of 
numbness for the last four to five years.  The appellant 
could ambulate with a cane.  The neurological examination 
indicates that the appellant could heel and toe walk, with 
difficulty getting up on his toes.  Cranial nerves were 
intact.  Motor strength was 5/5.  Sensory loss to temperature 
was noted in a stocking pattern to the knees.  Vibration 
sense was moderately impaired in the lower extremities.  
Reflexes were trace to 1+ in the right knee, and absent 
elsewhere.  There was atrophy of the extensor digitorum 
brevis.  

A December 2005 VA examination report states that the 
appellant walks with a cane in his left hand.  The appellant 
reported that he could walk a couple hundred yards before he 
is short of breath.  He reported paresthesias of the feet, 
but no pain.  The appellant had 5/5 strength, with normal 
tone, bulk, dexterity and coordination.  The appellant walked 
with a cane in his right hand.  He had some difficulty with 
tandem gait, but could manage at least two steps without 
leaning on the cane.  Temperature sensation was absent in the 
legs.  Vibration sense was severely impaired at the right 
ankle, moderately impaired at the left ankle.  Reflexes were 
trace at the ankles and 2+ at the knees.  Nerve conduction 
studies indicated a possible severe neuropathy, but the 
examiner clarified that these results could be due to a bad 
test and that dennervation would be expected with severe 
neuropathy, which was not present.  

An October 2007 VA examination report addresses peripheral 
neuropathy.  The appellant had 5/5 strength, with normal 
tone, bulk, dexterity and coordination.  The appellant walked 
with a cane in his right hand.  He had some difficulty with 
tandem gait, but could manage at least two steps without 
leaning on the cane.  Temperature sensation was absent in the 
feet, decreased in all but the S1 distribution in the right 
leg and in all the roots on the left.  Vibration sense was 
mildly to moderately impaired at the right knee, moderately 
impaired at the left ankle.  Reflexes were trace at the 
ankles and 2-3+ at the knees.  EMG studies were performed and 
the examiner questioned whether the neuropathies were due to 
a service connected disability or a chronic demyelinating 
disorder.

A March 2008 VA examination report found different 
manifestations.  The appellant had normal gait and station 
without a cane.  As before, he could heel and toe walk 
adequately.  Temperature sense was almost nonexistent in the 
feet and legs.  Reflexes were trace to 1+ and equal, except 
2+ ankle jerks.  Muscles were normal in tone, bulk, dexterity 
and coordination, with 5/5 strength.  

While the appellant is treated for peripheral neuropathy, 
there is no independent assessment of the severity of the 
condition in his VA treatment records for this period.  

An 80 percent rating requires complete paralysis, which is 
not present.  A 60 percent rating requires marked muscle 
atrophy, and the appellant has no atrophy noted.  A 40 
percent rating requires moderately severe impairment.  The 
appellant continues to have normal bulk, tone, dexterity and 
coordination, and 5/5 strength.  The absence of temperature 
sense and the diminished reflexes are significant.  His 
temperature sense loss appears to have been constant.  There 
is no significant loss of motor control.  He does not allege 
otherwise in his statements or in his medical history as 
recorded in the VA examination reports.  The December 2005 
nerve conduction studies suggest a more severe degree of 
disability, but the examiner has adequately explained why 
those results are not valid.  The Board finds that the 
appellant's peripheral neuropathy is no more than moderate in 
either leg.  Ratings in excess of 20 percent for peripheral 
neuropathy of each leg are not warranted.  See 38 C.F.R. 
§ 4.124a, DC 8520.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's peripheral 
neuropathy disability are not inadequate.  His complained of 
symptoms are those contemplated by Diagnostic Code 8620.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of further staged 
ratings.  Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for ratings in excess of the 
currently assigned 10 and 20 percent ratings have at no time 
been met.  Accordingly, further staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's peripheral neuropathy 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. PTSD

Before discussing the merits of the claim, the Board must 
clarify the scope of the appeal.  The appellant filed an 
initial service connection claim in July 1999 for PTSD.  
Following a lengthy development process, the Board granted 
service connection in a March 2005 decision.  The RO 
implemented the grant of service connection in an October 
2005 rating decision, assigning an initial 30 percent rating.  
The appellant's then-representative submitted a series of 
documents in November and December 2005, which were styled as 
a formal claim for an increased rating for PTSD.  The 
substance of these documents argued in favor of a higher 
initial rating on the basis of evidence considered during the 
October 2005 rating decision.

The RO took these submissions to be a new claim for an 
increased rating.  The Board disagreed.  In the June 2007 
remand, the Board clearly stated that the documents were a 
Notice of Disagreement to the initial rating, which is 
apparent from their content.  The Board remanded for issuance 
of a Statement of the Case.  

The RO, having already issued a Statement of the Case on 
PTSD, assumed that the Board's remand had already been 
satisfied and that the claim for an increased rating had been 
adequately addressed.  The September 2008 rating decision 
assigned the 70 percent rating effective December 5, 2005, 
based on the determination of a new 2005 claim for an 
increased rating, rather than based on the 1999 original 
service connection filing.  

The Board has already determined that the November 2005 
submissions were a Notice of Disagreement to the October 2005 
rating decision.  That issue is now res judicata.  The RO was 
in error to proceed solely on the basis of an increased 
rating claim received in December 2005.  The Board will 
consider the appropriateness of the rating from the date of 
the appellant's original claim for service connection.

The appellant contends that he is entitled to a rating in 
excess of 30 percent prior to December 5, 2005, and in excess 
of 70 percent for PTSD.  The Board agrees.

The appellant's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders prior to December 5, 2005, and 70 percent 
thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 100 
percent disability rating requires evidence of the following:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  

The Board has reviewed the appellant's claims file and finds 
that a 100 percent rating is warranted since the date of 
service connection.

The appellant's service connection claim was filed in 1999.  
Since that time, he has sought psychiatric treatment 
exclusively through VA.  A July 1999 treatment note indicates 
that the appellant was quite paranoid at the time.  The 
appellant described significant isolation from virtually 
everyone, including his wife.  The appellant described 
significant anger, which the examiner confirmed.  The 
examiner indicated that the appellant required a great deal 
of supportive counseling and medication to help adjust him 
back into the community.  The appellant began describing an 
imaginary friend that he has had since Vietnam in an April 
2000 treatment session.  Entries from August and October 2000 
indicate that the appellant's judgment was either impaired or 
nonexistent, along with his insight.  The appellant had 
persistent agitation and responded to any frustration with 
anger.  A February 2001 treatment note indicates that the 
appellant called into the VA Medical Center where he has been 
seen complaining of a variety of frustrations and indicating 
that he had suicidal ideation over the past weekend.  An 
August 2001 entry notes that the appellant was continuing at 
baseline, but was otherwise fair.  A November 2001 note 
indicates that the appellant was hypervigilant to the point 
of paranoia, very anxious and irritable, and isolates.  A 
psychologist's assessment, also in November 2001, indicates 
that the appellant had ongoing severe symptoms of PTSD.  

A series of additional evaluations indicates the chronic, 
severe and incapacitating nature of the appellant's PTSD.  A 
December 2001 vocational rehabilitation assessment found him 
to be unemployable due to his PTSD and not eligible to 
participate in the program.  The appellant had an inability 
to cope with the stresses and pressures of PTSD.  He had 
"extremely impaired" responses to supervision and 
coworkers.  He had "marked impairment" when processing new 
information.  He was easily distracted and became frustrated 
with his inability to concentrate.  Repeated statements from 
the appellant's psychiatrist in 2002, 2004, 2006 and 2008 all 
indicate that the appellant is totally disabled by his PTSD.  

The Board finds that the evidence of total occupational and 
social impairment is at least in equipoise.  While the 
appellant's symptoms are not identical to those listed in the 
criteria for a 100 percent rating, the Board must consider 
all evidence of his disability.  See Mauerhan, supra.  The 
appellant's treating physicians and counselors show that the 
appellant has virtually no contact with anyone, little to no 
judgment, little to no insight, extreme impairment in 
interacting with others and significant anger and frustration 
problems.  Taken together, the evidence shows that he is 
totally, occupationally impaired.  As such, a rating of 100 
percent is warranted.  See 38 C.F.R. § 4.130, supra.  The 
appellant's condition does not appear to have increased or 
diminished significantly during the period on appeal, so 
staged ratings are not warranted.  See Fenderson, supra.  

III. Service Connection

The appellant contends that he has schizophrenia and a dental 
condition as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Schizophrenia

The appellant contends that service connection for 
schizophrenia is warranted due to treatment for paranoid 
ideation that he had during service.  

The appellant's service treatment records do reflect this 
treatment.  In February 1969, the appellant was treated for 
paranoid ideation, visual and auditory hallucinations that 
had been ongoing for two to three days.  The appellant was 
administered Thorazine.  The treating physician specifically 
noted "Doubt schizophrenic process."  The appellant's 
December 1970 separation from service physical examination 
report indicates a normal psychiatric state.  The appellant 
endorsed a January 1971 pre-discharge statement that there 
had been no change in his medical condition since the 
separation physical.  There is no other relevant medical 
evidence in his service treatment records.  

The appellant's current medical records are not supportive of 
his claim.  Despite the appellant's substantial psychiatric 
treatment for PTSD, there is no evidence of schizophrenia.  
While the appellant might argue that the "flashbacks" 
typically associated with PTSD are a part of the same 
process, his medical records indicate that this is not the 
case.  A December 1999 treatment note indicates that the 
appellant brought up the subject at a PTSD group therapy 
session.  The lead clinical specialist discussed the 
difference between PTSD and schizophrenic hallucinations, the 
possibility of misdiagnosis and the substance of the 
appellant's flashbacks.  There is no further discussion of 
the topic.  The appellant was noted to be paranoid on several 
occasions in his 1999 and 2000 treatment notes, but there is 
no indication that it was part of a schizophrenic process.  
In October 2004, the appellant was noted to be not psychotic 
or disorganized.  The preceding and subsequent treatment 
notes do not show a diagnosis of schizophrenia.

The Board is also cognizant that the appellant has been 
evaluated for his VA examinations for PTSD many times.  A 
February 2006 VA examination report indicates that the 
appellant had no overt psychosis at the time and denied 
hallucinations.  A March 2008 VA examination report indicates 
that the appellant had good thought processes and noted that 
he had no evidence of schizophrenia and did not meet the 
schizophrenic criteria.  

The Board finds that the preponderance of the evidence shows 
that the appellant does not have schizophrenia.  The 
appellant is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The remaining medical evidence from 
the past decade indicates that the appellant does not have 
schizophrenia.  

Without a current diagnosis, the claim for service connection 
must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  
As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Dental Condition

The appellant further contends that he is entitled to service 
connection for a dental condition.  For the reasons that 
follow, the Board concludes that entitlement to VA outpatient 
dental treatment is warranted; however, entitlement to 
compensation for a dental condition is not warranted.

Under the applicable criteria for dental disabilities, a 
veteran's treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  A veteran will be eligible for Class 
I VA outpatient treatment if he has an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).

Outpatient dental treatment is available for noncompensable 
dental disability of those shown to have prisoner of war 
status (Class II(b) and Class II(c)), dental disability 
associated with aggravation of a service-connected disability 
(Class III), those with service connected disability rated 
100 percent disabling (Class IV), those participating in 
vocational rehabilitation under Chapter 31 (Class V), or 
those scheduled for admission or otherwise receiving care 
from VA under Chapter 17 of 38 U.S.C. (Class VI).  38 C.F.R. 
§ 17.161.

As discussed in the above Increased Ratings section, the 
appellant is currently in receipt of a 100 percent rating for 
PTSD.  As a result, the criteria for Class IV eligibility are 
satisfied.  The outpatient dental treatment is warranted.  
Id.  

To the extent that the appellant has claimed a compensable 
dental disability, none such exists.  The appellant has 
claimed, exclusively, a dental condition, without allegation 
of any inservice dental trauma or some other disability 
resulting in a dental condition.  Compensation cannot be paid 
for a claim, without accompanying disability.  See 38 C.F.R. 
§ 3.381(a).  



IV. New and Material Evidence

The appellant brought a previous claim for service connection 
for a skin condition that was denied in a January 2002 rating 
decision because no skin condition was shown in service or 
was related to service.  The appellant was notified of this 
decision in a January 2002 letter.  The appellant did not 
file a Notice of Disagreement to this decision.  The January 
2002 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

During the prior claim, the appellant contended that he had a 
skin condition as a result of Agent Orange exposure in 
Vietnam.  His claim stated that he had a skin condition of 
the nose and feet.  A March 1999 VA treatment record noted a 
leg rash.  On VA examination in February 2000, scratched and 
inflamed hair root follicles were noted on the legs and 
thighs.  The diagnosis was skin rash due to intermittent 
folliculitis.  

At the time of the current claim, as now, the only skin 
conditions presumptively related to herbicide exposure are 
porphyria cutanea tarda and chloracne.  See 38 C.F.R. 
§ 3.309(e) (2001, 2008).  Neither of these conditions was 
diagnosed and the appellant offered no other medical evidence 
of a skin condition.  No skin complaints were noted during 
service.  The RO denied the claim for lack of inservice 
incurrence or a relationship between service and the current 
condition.  

In order to reopen the claim, the appellant must have 
submitted new and material evidence that his skin condition 
was incurred in service or related to service or an in 
service event, such as herbicide exposure.  

Despite the volumes of additional evidence associated with 
the appellant's claims in the intervening years, none 
constitutes material evidence on this claim.  These records 
include his Social Security Administration records, VA 
vocational rehabilitation records from 2006 and his VA 
treatment records through September 2008.  

The record reflects that the appellant had corns, callosities 
and dermatophytosis of the toenails first diagnosed in June 
and July 2005.  A general VA examination in March 2008 did 
not note the rash from the February 2000 VA examination.  The 
appellant has undergone several VA examinations for 
peripheral neuropathy of the lower extremities, as discussed 
above.  The February 2003, December 2005, October 2007, and 
March 2008 reports do not show a skin disorder of the legs.  

The Board finds that the new evidence is not material.  At 
the time of his original claim, the appellant contended that 
he had the skin condition of the legs since service.  There 
is no further evidence of rash.  There was no evidence of the 
corns, callosities or dermatophytosis at the time of the 
February 2000 VA examination or January 2002 rating decision.  
No evidence has been submitted which would show that the 
appellant's current skin disorders are related to service in 
any way.  As such, the Board concludes that reopening is not 
warranted.  See 38 C.F.R. § 3.156(a), supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right leg prior to March 18, 
2002, and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left leg prior to March 18, 
2002, and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating of 100 percent for PTSD both 
prior to and on and after December 5, 2005, is granted.  

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to outpatient dental treatment is granted.

Entitlement to compensation benefits for a dental condition 
is denied.

New and material evidence has not been received sufficient to 
reopen a claim of entitlement to service connection for a 
skin condition.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


